Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 4/20/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/20/22 is withdrawn.  Claim 10, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments filed on 7/15/22, with regards to independent claim 1, are persuasive. Furthermore, the prior art of record does not teach or fairly suggest An apparatus, comprising: a vacuum enclosure; an electrostatic chuck comprising a plurality of temperature control zones located within the vacuum enclosure and having a total area that is divided into J limited azimuthal angle ranges having different ranges for an azimuthal angle around a vertical axis passing through a geometrical center of the electrostatic chuck, wherein J is an integer in a range from 2 to 12, and each of the plurality of temperature control zones is located entirely within a respective limited azimuthal angle range; a plurality of spot lamp zones located below the respective temperature control zones, wherein each of the spot lamp zones includes at least one spot lamp located between a bottom portion of the vacuum enclosure and a backside surface of the electrostatic chuck and is configured to heat a respective temperature control zone of the plurality of temperature control zones by directing heat output to the respective temperature control zone while a substrate is present over the electrostatic chuck during operation of the apparatus; and a plurality of temperature control systems, wherein each of the plurality of temperature control systems is configured to independently control temperature of a respective temperature   control zone of the plurality of temperature control zones by controlling a respective spot lamp zone of the plurality of spot lamp zones while the substrate is present over the electrostatic chuck during the operation of the apparatus as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718